DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. US 2006/0289972 A1 in view of Kim et al. US 2011/0108982 A1.
Regarding claims 1-5, 7-16 and 18-20, Nishimura discloses:
A semiconductor device (Fig. 1) comprising:
an insulating substrate (11, para 0042); 
a wiring (11, para 0042) provided on the insulating substrate;
a wiring board (11, para 0042) including: (i) an insulating material (13A para 0043) and (ii) a pad (12A) exposed relative to the insulating material and electrically connected to the wiring, 
a semiconductor chip (101) including a bump connected to the pad on a first surface of the semiconductor chip; and
a resin layer (15) covering a periphery of the bump between the wiring board and the semiconductor chip.
Nishimura does not disclose:
a height of the insulating material in a vertical direction of the wiring board varying along the wiring board.
Kim discloses a publication from a similar field of endeavor in which:

It would have been obvious to one skilled in the art to adapt the characteristics of the insulating material of Kim within that of Nishimura in order to improve connection reliability between the warped semiconductor chips and wiring board, particularly relevant in higher density, low profile applications.
(claim 10) Nishimura; when solder resist layer 13A relative to pad 12A.
(claim 13) Kim; 122.
(claims 18-20) Kim; first insulating material (112), second insulating material (122).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura/Kim, as applied to claim 2 above, in view of Abe et al. US 2006/0051895 A1.
Regarding claim 6, Nishimura/Kim do not disclose:
the wiring board further includes a projecting portion that projects from the insulating material toward the outer peripheral portion of the semiconductor chip, and a height of an upper surface of the wiring board in the vertical direction of the wiring board is equal to or greater than a height of the pad in the vertical direction of the wiring board.
Abe discloses a publication from a similar field of endeavor in which:
the wiring board (10/13/20) further includes a projecting portion (10) that projects from the insulating material (13) toward the outer peripheral portion of the semiconductor chip (30A), and a height of an upper surface of the wiring board in the vertical direction of the wiring board is equal to or greater than a height of the pad in the vertical direction of the wiring board.
It would have been obvious to one skilled in the art to include the projection portion of Abe above the peripheral regions of Nishimura/Kim’s semiconductor chip in order to provide further stability to the overall package substrate thereby increasing reliability.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura/Kim, as applied to claim 2 above, in view of Yamamoto US 2019/0021167 A1.
Regarding claim 17, Nishimura/Kim do not disclose:
wherein the insulating material has an opening that exposes the insulating substrate from the insulating material.
Yamamoto discloses a publication from a similar field of endeavor in which:
wherein the insulating material (13) has an opening (16) that exposes the insulating substrate (11) from the insulating material (Figs. 1A/1B).
It would have been obvious to one skilled in the art to employ the solder mask/pad configuration of Yamamoto within the package substrate of Nishimura/Kim in order to provide a reliable connection between the solder bump and pad particularly advantageous in mounting of warped flip-chip applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERROL V FERNANDES/Primary Examiner, AU 2894